      USDC IN/ND case 2:20-cv-00242-JEM document 15 filed 02/09/21 page 1 of 1


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

EDWARD O. RANDALL,           )
    Plaintiff,               )
                             )
     v.                      )                        CAUSE NO.: 2:20-CV-242-JEM
                             )
STATE FARM MUTUAL AUTOMOBILE )
INSURANCE COMPANY,           )
     Defendant.              )

                                              ORDER

         This matter is before the Court on a Stipulation of Dismissal [DE 14], filed by the parties

on February 5, 2021. A plaintiff may voluntarily dismiss an action without a court order by filing

a stipulation of dismissal signed by all parties who have appeared. Fed. R. Civ. P. 41(a)(1)(A)(ii).

Plaintiff has done so in this case, and the Court accordingly ACKNOWLEDGES that all claims

are DISMISSED with prejudice.

         SO ORDERED this 9th day of February, 2021.

                                              s/ John E. Martin_______________________
                                              MAGISTRATE JUDGE JOHN E. MARTIN
                                              UNITED STATES DISTRICT COURT
cc:      All counsel of record




                                                  1
